Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Following a tier II disciplinary hearing, petitioner was found guilty of violating the prison disciplinary rules prohibiting harassing an employee and damaging state property. According to the misbehavior report, about one week after receiving a new mattress, petitioner complained that it was ripped. When the reporting correction officer ordered petitioner to sign a disbursement form so he could be charged for a replacement mattress, petitioner responded, “Fuck-you, bitch, I ain’t paying for nothing.”
Substantial evidence of the charged misconduct was presented in the form of the detailed misbehavior report and the testimony of the correction officer who wrote the misbehavior report after witnessing the conduct in question (see Matter of *570Law v Goord, 301 AD2d 703, 704 [2003]; Matter of Johnson v Ricks, 297 AD2d 889, 889 [2002]). Petitioner’s assertion that the reporting officer filed the misbehavior report against him in retaliation for grievances that he had previously filed against her husband, who is also a correction officer, presented an issue of credibility for resolution by the Hearing Officer (see Matter of Lopez v Selsky, 300 AD2d 975, 975 [2002]). Petitioner’s remaining assertions have been examined and found to be without merit.
Mercure, J.P., Peters, Mugglin, Lahtinen and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.